DETAILED ACTION
Response to Appeal Brief
The Non-Final Rejection being presented below, in response to the Appeal Brief filed January 12, 2022, will vacate the Final Rejection mailed August 13, 2021.
In view of the appeal brief filed on 01/12/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a. reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37, The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal, if, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        


Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
The phrase “first face wall” should read --first side wall--.
Claim Objections
Claims 4 and 14 are objected to because of the following informalities. Appropriate correction is required.
Claim 4, line 3: “a stator” should read --the stator--.
Claim 14, line 4: “the first gearwheel rotor” and “the two gearwheel rotors” should read --a first gearwheel rotor-- and --the first and second gearwheel rotors-- respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werson et al. (US 2010/0158725 – herein after Werson).
In reference to claim 1, Werson discloses a pump arrangement (1; in fig. 1) comprising:
a first housing (2) in which there is arranged in a rotatably mounted manner a first drive (5) for delivering a fluid [top portion of impeller 5 (i.e. for instance portion with vanes/blades and volute) is partially arranged within asserted first housing 2], wherein a first drive shaft (3) of the first drive extends (passes) through a first side wall of the first housing (first side wall shown in fig. A below) along an axial direction (vertical direction in view of fig. 1) [in view of fig. A and fig. 4: the drive shaft passes through the asserted first side wall and then mounts onto mounting pin 22 that is present within the cylindrical wall portion seen in right picture of fig. 4], 
wherein, outside (in axial direction) the first housing (2), a first rotor (33: rotor magnet +34: rotor magnet ring) of a first axial flux electric drive (56, see ¶21) is arranged on the first drive shaft (5), 
wherein the first axial flux electric drive has only one stator (55), and 
wherein, outside the first housing (2), the first drive shaft: 
is not mounted such that the first drive shaft is exclusively mounted in the first housing (condition A); or 
is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction (condition B)
[condition B exists, see fig. 1 and ¶21: outside the first housing, the shaft 5 is mounted by way of axial bearing 9].

    PNG
    media_image1.png
    465
    517
    media_image1.png
    Greyscale

Fig. A: Edited fig. 4 of Werson to show claim interpretation.
In reference to claim 4, Werson discloses the pump arrangement, wherein (in view of fig. A above and fig. 1) the first rotor (33+34) is arranged directly adjacent to the first side wall and between the first side wall and a stator (55) of the first axial flux electric drive (56).
Claims 1, 4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagi et al. (US 2005/0042124 – herein after Miyagi).
In reference to claim 1, Miyagi discloses a pump arrangement (in fig. 2) comprising:
a first housing (31+32) in which there is arranged in a rotatably mounted manner a first drive (26+27) for delivering a fluid [26+27 is arranged within part 32 of the asserted first housing 31+32], wherein a first drive shaft (18) of the first drive extends (passes) through a first side wall (see fig. A1 below) of the first housing along an axial direction (horizontal direction in view of fig. 2), 
wherein, outside (in axial direction) the first housing (31+32), a first rotor (22) of a first axial flux electric drive (as seen in fig. 2: this claimed electric drive constituted by the rotor 22 and stator 23) is arranged on the first drive shaft (18), 
wherein the first axial flux electric drive has only one stator (23), and 
wherein, outside the first housing (31+32), the first drive shaft: 
is not mounted such that the first drive shaft is exclusively mounted in the first housing (condition A); or 
is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction (condition B)
[condition B exists, see fig. 2 and ¶13: outside the first housing, the shaft 18 is mounted by way of a bearing that exclusively accommodates axial forces; this is “a thrust bearing portion” as discussed in ¶13].

    PNG
    media_image2.png
    584
    833
    media_image2.png
    Greyscale

Fig. A1: Edited fig. 2 of Miyagi to show claim interpretation
In reference to claim 4, Miyagi discloses the pump arrangement, wherein (in view of fig. 2) the first rotor (22) is arranged directly adjacent to the first side wall (see fig. A1 above) and between the first side wall and a stator (23) of the first axial flux electric drive.
In reference to claim 12, Miyagi discloses the pump arrangement, wherein the first axial flux electric drive forms a heating element (i.e. heat generation by the motor) which is connected in a heat-conducting manner to the first side wall (see fig. A1 above) via a heat-conducting structure (via wall of the motor case 30) [see ¶98 and ¶52: case 11 comprising of various cases can be made from metal; one of the heat conduction paths: heat from stator coil conducting through the wall of the motor case to the asserted first side wall].
Claims 1, 3, 5 – 10 and 15 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toru Fujikawa (JP2014206077 – herein after Toru).
In reference to claim 1, Toru discloses a pump arrangement (in fig. 1) comprising:
a first housing (3) in which there is arranged in a rotatably mounted manner a first drive (pump unit P) for delivering a fluid (see ¶9 of translation), wherein a first drive shaft (11) of the first drive extends through a first side wall (3C) of the first housing (3) along an axial direction (vertical direction in view of fig. 1), 
wherein, outside the first housing (3), a first rotor (12) of a first axial flux electric drive (M) is arranged on the first drive shaft (11), 
wherein the first axial flux electric drive has only one stator (14), and 
wherein, outside the first housing, the first drive shaft: 
is not mounted such that the first drive shaft is exclusively mounted in the first housing (condition A); or 
is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction (condition B)
[Toru teaches the pump arrangement, wherein, outside the first housing (3), the first drive shaft (11) is mounted (in blind bore in the housing 1) by way of: 
a radial bearing {exclusively accommodates forces acting in the radial direction} realized by wall 1S of the blind bore; and 
an axial bearing {exclusively accommodates forces acting in the axial direction} realized by “curved wall” in the blind bore);
Thus, condition B is satisfied].
In reference to claim 3, Toru discloses the pump arrangement, wherein the first axial flux electric drive (M) is arranged in a second housing (1) which is connectable in a repeatably detachable manner to the first housing (3) {see fig. 1: these asserted housings are connected by bolts 7}.
In reference to claim 5, Toru discloses the pump arrangement, wherein the stator (14) is arranged directly adjacent to the first side wall (3C) and between the first side wall (3C) and the first rotor (12) [stator is partially between the claimed components].
In reference to claim 6, Toru discloses the pump arrangement, wherein the stator (14) is arranged outside the first drive (P) in a radial direction (horizontal direction in view of fig. 1).
In reference to claim 7, Toru discloses the pump arrangement, wherein the stator (14) is arranged so as to overlap the first housing (3) along the axial direction (as seen in fig. 1: stator 14 overlaps wall portions 3B, 3C of the first housing in the claimed direction).
In reference to claim 8, Toru discloses the pump arrangement, wherein the stator (14) is arranged so as to overlap the first drive (P) along the axial direction (as seen in fig. 1).
In reference to claim 9, Toru discloses the pump arrangement, wherein the stator (14) is inseparably connected (once fitted) to the first side wall (3C) [see ¶30 of translation: “The exciting portion 14 is arranged so as to be fitted on the outer peripheral portion of the vertical wall portion 3B of the separation wall body 3”].
In reference to claim 10, Toru discloses the pump arrangement, wherein the first drive (P) is a first gearwheel rotor (see ¶24 of translation and fig. 2).
In reference to claim 15, Toru discloses the pump arrangement, the use of the pump arrangement as claimed in claim 1, for delivering a water-urea solution in a motor vehicle (see ¶18 of translation: “the pump is used to supply oil for lubricating an automobile engine or the like; the pump may be used to supply a fluid other than oil”).
In reference to claim 16, Toru discloses a pump arrangement (in fig. 1) comprising a first housing (3) in which there is arranged in a rotatably mounted manner a first drive (pump unit P) for delivering a fluid (see ¶9 of translation), wherein a first drive shaft (11) of the first drive extends through a first side wall (3C) of the first housing (3) along an axial direction (vertical direction in view of fig. 1), wherein, outside the first housing (3), a first rotor element (12) of a first axial flux electric drive (M) is arranged on the first drive shaft (11), wherein the first axial flux electric drive has only one stator (14) and wherein the stator is arranged to overlap the first housing (3A) along in the axial direction.
In reference to claim 17, Toru discloses the pump arrangement, wherein the stator (14) includes coils (14B) and the coils overlap the first housing (3) along the axial direction (as seen in fig. 1: coils 14B overlap wall 3B of the first housing 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toru or Werson and evidenced by Carl, JR. et al. (US 2004/0119374 – herein after Carl).
Toru/Werson remains silent on the stator made from soft magnetic composite material.
However, Carl teaches an axial flux motor wherein (see claim 14) the stator of the axial flux electric drive comprises materials which comprise soft magnetic composite.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the stator in the pump arrangement of Toru/Werson from soft magnetic composite as evidenced by Carl since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that applicant has not disclosed any criticality on “making the stator from a soft magnetic composite material”.
Claims 1, 3, 5, 9, 10 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Afshari, Thomas (US 2015/0247498 – herein after Afshari) in view of Buchalla, Harald (US 2016/0090979 – herein after Buchalla).
In reference to claim 1, Afshari teaches a pump arrangement (1310; in fig. 7) comprising 
a first housing (1382) in which there is arranged in a rotatably mounted manner a first drive (1370: a gear) for delivering a fluid (¶59), wherein a first drive shaft (1362) of the first drive extends through a first side wall (wall of element 1395 is considered to be a first side wall or bottom wall of housing 1382 is considered to be a first side wall) of the first housing along an axial direction (vertical direction in view of fig. 7), 
wherein, outside the first housing (1382), a first rotor (1364) of a motor (1361) is arranged on the first drive shaft (1362), 
wherein the motor has only one stator (1366), and 
wherein, outside the first housing, the first drive shaft: 
is not mounted such that the first drive shaft is exclusively mounted in the first housing (condition A); or 
is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction (condition B)
[Afshari teaches the pump arrangement, wherein, outside the first housing (1382), the first drive shaft (1386) is mounted (in blind bore in housing 1380) by way of: 
a radial bearing {exclusively accommodates forces acting in the radial direction} realized by wall labelled “b” (in fig. B below) of the blind bore; and 
an axial bearing {exclusively accommodates forces acting in the axial direction} realized by wall labelled “a” (in fig. B below) in the blind bore;
Thus, condition B is satisfied].

    PNG
    media_image3.png
    1485
    1696
    media_image3.png
    Greyscale

Fig. B: Edited fig. 7 of Afshari to show claim interpretation.
Afshari remains silent on the use of an axial flux motor in the pump arrangement.
However, Buchalla teaches an axial flux motor (see fig. 2) that is used in a pump arrangement. The axial flux motor has one stator (5/8) and one rotor (6) with drive shaft (9).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the motors (in fig. 7) in the pump arrangement of Afshari for the axial flux motor as taught by Buchalla since simple substitution of the motor would have yielded predictable results, namely to provide a force to rotate the shaft and pump the desired fluid. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, the motor disclosed by Buchalla provide the benefits of space saving, energy efficient and low maintenance, as recognized by Buchalla (in ¶4).
Thus, Afshari, as modified, teaches the pump arrangement, comprising: a first rotor (of Buchalla) of a first axial flux electric drive (of Buchalla) is arranged on the first drive shaft (1362; of Afshari), wherein the first axial flux electric drive has only one stator (of Buchalla).
In reference to claim 3, Afshari, as modified, teaches the pump arrangement, wherein the first axial flux electric drive (of Buchalla) is arranged in a second housing (1380; of Afshari) which is connectable in a repeatably detachable manner to the first housing (1382) {see ¶56 of Afshari: these asserted housings can be connected by a plurality of bolts}.
In reference to claim 5, Afshari, as modified, teaches the pump arrangement, wherein the stator (5; of Buchalla) is arranged directly adjacent to the first side wall (1395; of Afshari) and between the first side wall (of 1395 or of 1382; in Afshari) and the first rotor (7; of Buchalla).
In reference to claim 9, Afshari, as modified, teaches the pump arrangement, wherein the stator (5; of Buchalla) is inseparably connected to the first side wall (in the modified pump: in view of fig. 2 of Buchalla, coils 8 of the stator are coupled to the surface/plate shown by reference numeral 5; this plate is considered to be the first side wall that has the claimed feature(s)).
In reference to claim 10, Afshari, as modified, teaches the pump arrangement, wherein (in fig. 7 of Afshari) the first drive (1370) is a first gearwheel rotor (see ¶59 of Afshari).
In reference to claim 13, Afshari, as modified, teaches the pump arrangement, wherein a second axial flux electric drive (of Buchalla) is arranged outside the first housing (1382) and on a second side wall (top wall of housing 1382), opposite the first side wall (of 1395 or of 1382; in Afshari), of the first housing, wherein the second axial flux electric drive (of Buchalla) is connected in a torque-transmitting manner (via coupling 1385) either to the first drive shaft or to a second drive shaft (1342; in fig. 7 of Afshari) of a second drive (1350; in fig. 7 of Afshari) which is arranged in the first housing (1382; of Afshari).
In reference to claim 14, Afshari, as modified, teaches the pump arrangement, wherein the second axial flux electric drive (of Buchalla) is connected in a torque-transmitting manner (via coupling 1385) to the second drive shaft (1342; in fig. 7 of Afshari), and wherein the second drive is a second gearwheel rotor (As disclosed in ¶57 of Afshari) which is arranged so as to mesh with the first gearwheel rotor for delivering the fluid (as seen in fig. 7 of Afshari), wherein the two gearwheel rotors are arranged so as to be braced with respect to one another via the two axial flux electric drives (as seen in fig. 7 of Afshari).
In reference to claim 15, Afshari, as modified, teaches the pump arrangement, the use of the pump arrangement as claimed in claim 1, for delivering a water-urea solution in a motor vehicle (see ¶66 of Afshari: the pump arrangement can be designed to pump any fluid as well can be designed to use for a desired application is any industry that uses pumps).
Claims 1, 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Afshari, Thomas (US 2015/0247498 – herein after Afshari) in view of Nipp Eckhart (EP 1480317 – herein after Nipp).
In reference to claim 1, Afshari teaches a pump arrangement (1310; in fig. 7) comprising 
a first housing (1382) in which there is arranged in a rotatably mounted manner a first drive (1370: a gear) for delivering a fluid (¶59), wherein a first drive shaft (1362) of the first drive extends through a first side wall (wall of element 1395 is considered to be a first side wall or bottom wall of housing 1382 is considered to be a first side wall) of the first housing along an axial direction (vertical direction in view of fig. 7), 
wherein, outside the first housing (1382), a first rotor (1364) of a motor (1361) is arranged on the first drive shaft (1362), 
wherein the motor has only one stator (1366), and 
wherein, outside the first housing, the first drive shaft: 
is not mounted such that the first drive shaft is exclusively mounted in the first housing (condition A); or 
is mounted by way of a bearing, which exclusively accommodates forces acting in the axial direction (condition B)
[Afshari teaches the pump arrangement, wherein, outside the first housing (1382), the first drive shaft (1386) is mounted (in blind bore in housing 1380) by way of: 
a radial bearing {exclusively accommodates forces acting in the radial direction} realized by wall labelled “b” (in fig. B above) of the blind bore; and 
an axial bearing {exclusively accommodates forces acting in the axial direction} realized by wall labelled “a” (in fig. B above) in the blind bore;
Thus, condition B is satisfied].
Afshari remains silent on the use of an axial flux motor in the pump arrangement.
However, Nipp teaches an axial flux motor (see fig. 1) that can be used in a pump arrangement. The axial flux motor has one stator (11) and one rotor (12) with drive shaft (rotor shaft, not shown; see ¶13 of translation).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the motors (in fig. 7) in the pump arrangement of Afshari for the axial flux motor as taught by Nipp since simple substitution of the motor would have yielded predictable results, namely to provide a force to rotate the shaft and pump the desired fluid. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, the motor disclosed by Nipp provide the benefit of space saving, as recognized by Nipp (in ¶3 of translation).
Thus, Afshari, as modified, teaches the pump arrangement, comprising: a first rotor (12; of Nipp) of a first axial flux electric drive (of Nipp) is arranged on the first drive shaft (1362; of Afshari), wherein the first axial flux electric drive has only one stator (11; of Nipp).
In reference to claim 4, Afshari, as modified, teaches the pump arrangement, wherein (if embodiment shown in fig. 1 of Nipp is used) the first rotor (12; of Nipp) is arranged directly adjacent to the first side wall (of 1395 or of 1382; in Afshari) and between the first side wall (of 1395 or of 1382; in Afshari) and a stator (11; of Nipp) of the first axial flux electric drive (of Nipp).
In reference to claim 5, Afshari, as modified, teaches the pump arrangement, wherein (if embodiment shown in fig. 5 of Nipp is used) the stator (11; of Nipp) is arranged directly adjacent to the first side wall (1395; of Afshari) and between the first side wall (of 1395 or of 1382; in Afshari) and the first rotor (12; of Nipp).
In reference to claim 11, Afshari, as modified, teaches the pump arrangement, wherein the stator (11; of Nipp) of the axial flux electric drive comprises materials which comprise soft magnetic composite (return yoke 21 of the stator can be made from SMC (soft magnetic composite), see ¶8 of translation in Nipp).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Afshari in view of Buchalla and evidenced by Carl, JR. et al. (US 2004/0119374 – herein after Carl).
Afshari, as modified, remains silent on the stator made from soft magnetic composite material.
However, Carl teaches an axial flux motor wherein (see claim 14) the stator of the axial flux electric drive comprises materials which comprise soft magnetic composite.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the stator in the modified pump arrangement of Afshari and Buchalla from soft magnetic composite as evidenced by Carl since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that applicant has not disclosed any criticality on “making the stator from a soft magnetic composite material”.
Response to Arguments
Applicant’s arguments filed in the appeal brief dated 01/12/2022 with respect to the prior art rejections have been fully considered and are persuasive.  These prior art rejections have been withdrawn. A new ground of rejection(s) is/are made in this action in view of newly found prior arts of Werson and Toru. The prior art of Afshari have been re-evaluated and re-applied to claim 1 in view of new interpretation of the feature of “axial bearing”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. XIE teaches an axial motor with radial thrust bearings (9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746